in contempt, transcripts of the two relevant hearings, or the relevant
                pleadings, making it impossible for this court to evaluate the petition's
                merits. Accordingly, we
                           ORDER the petition DENIED.



                                                          Varraguirre



                                                          Douglas


                                                             Ci
                                                           Cherry



                cc: Hon. Linda Marquis, District Judge, Family Court Division
                     David L. Mann
                     Jason Forest
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I947A